Citation Nr: 0739223	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from December 1960 to November 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for depression.  Given the 
various psychiatric diagnoses in the submitted evidence, the 
Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision. 

A review of the transcript of the veteran's hearing, held in 
October 2007, shows that although certain some words were 
inaudible, he stated that he intended to raise the issue of 
entitlement to service connection for a neurological 
condition (apparently to include post-polio syndrome, 
although this is not entirely clear).  

This issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  

In October 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1992, the RO 
denied a claim for service connection for depression.  

2.  The evidence received since the RO's July 1992 decision, 
which denied service connection for depression, which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

  
CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the transcript of the veteran's hearing, held in 
October 2007, shows that he testified that he had weakness, 
joint pain, and depression during service, and that he 
asserted that his weakness and joint pain symptoms were 
related to his current depression.  He further asserted that 
his current psychiatric symptoms are related to his symptoms 
during service.  He also testified that although he was 
treated for alcoholism in the 1970's, that this treatment was 
related to his depression.

In a rating decision, dated in July 1992, the RO denied a 
claim for service connection for depression.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).   

In September 2004, the veteran filed to reopen the claim.  In 
December 2004, the RO determined that new and material 
evidence had not been received.  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of this claim was in July 
1992.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in July 1992 included the veteran's 
service medical records, which showed that in May 1960 (prior 
to service) he was noted to have a medical history of non-
paralytic poliomyelitis in August 1949.  The report indicates 
that there were no residuals.  The remainder of the service 
medical records do not show any treatment for psychiatric 
symptoms, or a diagnosis of an acquired psychiatric disorder.  

The veteran's separation examination report, dated in October 
1962, shows that his psychiatric condition was clinically 
evaluated as normal.  In an accompanying "report of medical 
history," he denied having a history of  "depression or 
excessive worry," or "nervous trouble of any sort."   

The post-service medical evidence consisted of VA hospital 
reports and progress notes, which showed that the veteran was 
hospitalized for alcoholism at least four times between 1976 
and 1980, and that he was noted to have a long history of no 
less than five treatments for alcoholism prior to 1976.  He 
also complained of depression, and there were notations of a 
depressive disorder, to include "manic depressive illness, 
depressed type."

At the time of the RO's July 1992 decision, there was no 
competent evidence to show that the veteran had an acquired 
psychiatric disorder that was related to his service, or that 
a psychosis was manifest to a compensable degree within a 
year of separation from service.  

Evidence received since the July 1992 decision includes VA 
and non-VA treatment reports, dated between 1993 and 2007.  
This evidence shows treatment for psychiatric symptoms, and 
that the veteran's diagnoses include "bipolar (depressed)," 
and depressive disorder (sometimes characterized as "major 
depressive disorder").  

This evidence, which was not of record at the time of the 
July 1992 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  This evidence is all 
dated at least 30 years after separation from service.  
Furthermore the gaps in psychiatric treatment (i.e., between 
separation from service in 1962 and 1976, and between 1980 
and 2003) are evidence that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In addition, none of the submitted evidence includes 
competent evidence of a relationship between an acquired 
psychiatric disorder and the veteran's service many years 
ago.  Furthermore, there is no competent evidence to show 
that the veteran had a psychosis that was manifest to a 
compensable degree within a year of separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  

Simply stated, the fact that the veteran has the disorder at 
issue is not in dispute at this time or in 1992.  The 
critical issue is whether this disorder is related to 
service.  Therefore, recent treatment for this disorder does 
not provide a basis to find that it was related to service 
more than 40 years ago.  The Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim, and the claim is therefore not 
reopened.  

The only other pertinent evidence received since the RO's 
July 1992 decision consists of oral and written testimony 
from the veteran.  However, the veteran, as a layperson, is 
not competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has an acquired 
psychiatric condition that is related to his service, these 
statements are not new and material evidence, and are 
insufficient to reopen the claim.  See Hickson v. West, 11 
Vet. App. 374 (1998) (lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim); Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in November 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complies with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006 and August 2007, and in any event, as 
the claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  A review of the November 2004 VCAA notice shows that 
the veteran was notified that his claim for service 
connection for depression was previously denied in July 1992.  
It further informed the veteran that he had to submit "new 
and material evidence" to reopen his claim, defined that 
term, and notified him that his claim had previously been 
denied because the claimed condition was not shown during 
service, or within a year of separation from service (i.e., 
for service connection for a psychosis under the presumptive 
provisions at 38 C.F.R. §§ 3.307, 3.309).  In summary, the 
veteran has been provided with adequate notice of what 
constitutes new and material evidence to reopen his claim for 
service connection.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  Although the veteran has not been afforded 
an examination, and an etiological opinion has not been 
obtained, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The claim of service connection for an acquired psychiatric 
disorder is not reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


